IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-76,506


EX PARTE TITUS SMITHERS, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 766876-A IN THE 182nd DISTRICT COURT

FROM HARRIS COUNTY



 Per curiam.
 
O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of murder and
sentenced to life imprisonment.  The First Court of Appeals affirmed his conviction. Smithers v.
State, No. 01-98-00741-CR (Tex. App.-Houston [1st], November 24, 1999). 
	Applicant contends that his trial counsel rendered ineffective assistance by failing to properly
object to two jurors and by failing to properly object to extraneous offenses.
	The trial court has determined that trial counsel was ineffective and that such deficient
representation prejudiced Applicant.  We agree.  Relief is granted.  The judgment in Cause
No.766876 in the 182nd Judicial District Court of Harris County is set aside, and Applicant is
remanded to the custody of the Sheriff of Harris County to answer the charge against him.
	Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional
Institutions Division and Pardons and Paroles Division.

Delivered: March 2, 2011
Do Not Publish